DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, it generally recites a charging method/system and does not incorporate the inventive concept found in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In line 5 of claim 9 and line 2 of claim 18, “second charging” appears to be grammatically incorrect. Possibly “second” could be deleted or changed to –secondly—or a similar amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maluf et al. [US 2015/0377976].
With respect to claim 1, Maluf discloses a battery charging method [Fig. 1D and 2B] comprising: charging a battery at a first C-rate higher than a reference C-rate [referencing the annotated fig. 2b below a first c-rate corresponds to an initial rate “1”, note the rate is higher than the referenced line], wherein the C-rate represents the ratio of charge or discharge current to a rated capacity of the battery [implicit/standard definition of c-rate, i.e. 1C is time to fully charge battery in 1 hour, i.e. see par. [0152]]; and charging the battery at a second C-rate lower than the reference C-rate [for example, the third c-rate as shown in the annotated figure below], wherein the charging of the battery at the first C-rate includes at least one rest period for temporarily stopping the charging of the battery [the annotated figure below depicts rests periods, i.e. periods of no charge, between the current pulses, also see par [0006], fig. 3b, and figure 5 for further illustrations of rest periods].

    PNG
    media_image1.png
    215
    319
    media_image1.png
    Greyscale

With respect to claim 2, Maluf further discloses wherein a time point of the rest period corresponds to a time point in which a temperature variation of the battery is higher than a reference value [par. [0008] state the relaxation time to be dependent on temperature, also note par. [0125] and [0135]].

With respect to claim 3, Maluf further discloses wherein a time point of the rest period corresponds to a time point in which C-rates of the battery are changed [as depicted at least in the annotated figure above, the rest period corresponds to the time at which the c-rate is changed from 1 to 2, 2 to 3, 3 to 4, and so on].

With respect to claim 4, Maluf further discloses wherein the charging of the battery at the first C-rate comprises a plurality of sections at least two of which have different C-rates and capacities [referring to the annotated figure above there is shown at least two different c-rate above the reference c-rate line and as the x-axis denotes time it is implicit that the battery would have different capacities between charging pulse 1 and 2 since charge is input into the battery during that time which would cause the battery’s capacity to increase].
claim 5, Maluf further discloses wherein one or more of the plurality of sections include at least one rest period for temporarily stopping the charging of the battery [see rejection for claim 1 detailing the rest period]. 

With respect to claim 6, Maluf further discloses wherein at least one of the plurality of sections includes more than two rest periods for temporarily stopping the charging of the battery [par. 0020; as the annotated figure above depicts the process is repeated (until full charge or a fault condition) and it is disclosed that the rest period occurs 100-50,000 times and on the time frame of milliseconds during a charge that takes many minutes if not hours, therefore the charging process when looked at under any range of sections would show more than two rest periods].

With respect to claim 7, Maluf further discloses wherein one of the plurality of sections includes no rest period for temporarily stopping the charging of the battery [referring to the annotated figure above the charging pulses 1 and 2 depict a period of constant charging and therefore represent a section that has no rest periods, i.e. it is only before/in between the charging pulses that there are rest periods].

With respect to claim 8, Maluf further discloses wherein the charging of the battery at the second C-rate comprises a plurality of sections at least two of which have different C-rates and capacities [referring to the annotated figure above it is noted that the charging method is repeated as denoted by the three dots and therefore many more sections of charging pulses are included after and under the referenced c-rate line, since the rate is decreasing the rates are different and since the x-axis is time the battery is continually accepting charge to be at a progressively higher and therefore different capacity as it relates to each individual charging pulse].	
claims 9 and 10, Maluf discloses a battery charging method comprising: charging a battery at a first C-rate higher than a reference C-rate, wherein the C-rate represents the ratio of charge or discharge current to a rated capacity of the battery; second charging the battery at a second C-rate lower than the reference C-rate [as detailed in claim 1 and the annotated figure above]; and providing a rest period for temporarily stopping the charging of the battery at time points when C-rates are changed in the charging of the battery at the first C-rate and the charging of the battery at the second C-rate [as depicted at least in the annotated figure above, the rest periods correspond to the times at which the c-rates are changed from 1 to 2, 2 to 3, 3 to 4, and so on].

With respect to claim 11, Maluf further discloses wherein a time point of the rest period corresponds to a time point in which a temperature variation of the battery is higher than a reference value [par. [0008] state the relaxation time to be dependent on temperature, also note par. [0125] and [0135]].

With respect to claim 12, Maluf further discloses wherein the rest period is provided in the charging of the battery at the first C-rate at least once [as depicted at least in the annotated figure above, the rest periods correspond to the times at which the c-rates are changed from 1 to 2, 2 to 3, 3 to 4, and so on, wherein at least charging pulses 1 and 2 and their corresponding rests are above the reference c-rate].

With respect to claim 13, Maluf further discloses wherein the rest period is provided in the charging of the battery at the second C-rate at least once [as depicted at least in the annotated figure above, the rest periods correspond to the times at which the c-rates are changed from 1 to 2, 2 to 3, 3 to 4, and so on, wherein at least charging pulses 3 and so on and their corresponding rests are below the reference c-rate].

With respect to claim 14, Maluf discloses a battery charging system comprising: a main controller configured to control a battery and a charging operation of the battery [see fig. 1c, item 10], wherein the main controller is configured to first charge the battery at a first C-rate higher than a reference C-rate and then allow a rest period for temporarily stopping the charging of the battery at least once in a section in which the battery is charged at the first C-rate [see detailed explanation in claim 1 and the annotated figure], wherein the C-rate represents charge or discharge current/a rated capacity of the battery [implicit/standard definition of c-rate, i.e. 1C is time to fully charge battery in 1 hour, i.e. see par. [0152]].

With respect to claim 15, Maluf further discloses wherein the main controller comprises: a sensor configured to sense voltages and currents of the battery [14]; a charge current supply configured to supply charge current of the battery [12]; and a controller configured to receive information from the sensor and control the charge current supply [16, see also par. [0088]-[0094]]. 

With respect to claim 16, Maluf further discloses wherein the controller is configured to output a rest command, for temporarily stopping the charging of the battery, to the charge current supply, in response to a temperature variation of the battery being higher than a reference value [par. [0008] state the relaxation time to be dependent on temperature, also note par. [0125] and [0135]].

With respect to claim 17, Miler further discloses wherein the controller is configured to output a rest command, for temporarily stopping the charging of the battery, to the charge current supply at a as depicted at least in the annotated figure above, the rest period corresponds to the time at which the c-rate is changed from 1 to 2, 2 to 3, 3 to 4, and so on].

With respect to claim 18, Maluf further discloses wherein the main controller is configured to second charge the battery at a second C-rate lower than the reference C-rate after the first charging [for example, the third c-rate as shown in the annotated figure above].

With respect to claim 19, Maluf further discloses wherein the main controller is configured to provide the rest period in the second charging at least once [as depicted at least in the annotated figure above, the rest period corresponds to the time at which the c-rate is changed from 3 to 4, and so on, under the referenced c-rate line].

With respect to claim 20, Maluf further discloses wherein the main controller is configured to provide the rest period at time points when C-rates are changed in the first charging and the second charging [as depicted at least in the annotated figure above, the rest period corresponds to the time at which the c-rate is changed from 1 to 2, 2 to 3, 3 to 4, and so on].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859